Supreme Court of Kentucky
                                 2019-SC-0016-DG
                                       AND
                                 2019-SC-0211-DG


LP LOUISVILLE EAST, LLC D/B/A                    APPELLANTS/CROSS-APPELLEES
SIGNATURE HEALTHCARE OF EAST
LOUISVILLE AND BRIAN MUELLER


        ON REVIEW AND CROSS-REVIEW FROM COURT OF APPEALS
V.                      NO. 2017-CA-001887
             JEFFERSON CIRCUIT COURT NO. 17-CI-003358


KENNETH R. PATTON, ADMINISTRATOR                   APPELLEE/CROSS-APPELLANT
OF THE ESTATE OF TOMMY ROBERT
PATTON


             ORDER DENYING PETITION FOR REHEARING AND
                        MODIFYING OPINION


      The Court hereby orders that the Opinion of the Court rendered on

August 20th, 2020, be MODIFIED, and the attached opinion is hereby

ordered substituted for the opinion originally rendered. Additionally,

Appellee's Petition for Rehearing is denied.

      Minton, C.J.; Conley, Hughes, Keller, Lambert, and VanMeter, JJ.,

sitting. Nickell, J., not sitting. All concur.



      ENTERED: APRIL 29, 2021.



                                          _______________________________________
                                          CHIEF JUSTICE
                                                  MODIFIED: APRIL 29, 2021
                                               RENDERED: AUGUST 20, 2020
                                                         TO BE PUBLISHED

               Supreme Court of Kentucky
                              2019-SC-0016-DG
                                    AND
                              2019-SC-0211-DG


LP LOUISVILLE EAST, LLC D/B/A                APPELLANTS/CROSS-APPELLEES
SIGNATURE HEALTHCARE OF EAST
LOUISVILLE AND BRIAN MUELLER


        ON REVIEW AND CROSS-REVIEW FROM COURT OF APPEALS
V.                      NO. 2017-CA-001887
             JEFFERSON CIRCUIT COURT NO. 17-CI-003358


KENNETH R. PATTON, ADMINISTRATOR                APPELLEE/CROSS-APPELLANT
OF THE ESTATE OF TOMMY ROBERT
PATTON



               OPINION OF THE COURT BY JUSTICE HUGHES

       AFFIRMING IN PART, REVERSING IN PART, AND REMANDING

      Kenneth R. Patton, as Administrator of the Estate of Tommy Robert

Patton, initiated a negligence and wrongful death action against LP Louisville

East, LLC, doing business as Signature HealthCARE of East Louisville

(Signature). Because Kenneth had signed an Arbitration Agreement at the time

his father, Tommy Patton, was admitted to Signature’s long-term care facility,

Signature moved the circuit court to compel Kenneth to arbitrate the claims.

The trial court denied the motion and the Court of Appeals affirmed in part and

reversed in part.
      On discretionary review of the Court of Appeals’ decision, we affirm in

part and reverse in part. Kenneth signed the Arbitration Agreement in both his

representative and individual capacities and, consequently, we affirm the Court

of Appeals’ decision that the Arbitration Agreement is enforceable as to

Kenneth’s individual wrongful death claim. We reverse, however, the Court of

Appeals’ decision that the Arbitration Agreement is not enforceable as to the

Estate’s claims, concluding that the power of attorney which Tommy granted

his son fully authorized execution of the Arbitration Agreement at issue.

                  FACTUAL AND PROCEDURAL BACKGROUND

      Signature is a long-term care facility located in Louisville to which

Tommy Robert Patton was admitted as a resident in early 2017. According to

Kenneth R. Patton, his father was placed in Signature’s care because Tommy

was not able to care for himself due to physical limitations. To secure Tommy’s

admittance, Kenneth signed an Arbitration Agreement as Tommy’s authorized

representative.

      The agreement is entitled “AGREEMENT TO INFORMALLY RESOLVE

AND ARBITRATE ALL DISPUTES” (Arbitration Agreement), and begins with

Signature’s statement that it requires all new residents and/or their legal

representatives to read, agree, and sign the Agreement as a condition of the

applicant’s admission to its facility. The Arbitration Agreement has eleven

enumerated provisions, prefaced “Resident, facility, and other person signing

this document understand and agree . . . .” The first provision reads, “If a

dispute or legal claim of any kind (including a class or representative action or

                                        2
claim) arises between the parties signing the agreement (collectively a dispute),”

the parties will arbitrate the dispute if it cannot first be resolved informally or

through mediation. The sixth provision states, “We agree [this agreement] will

be upheld and enforced against our heirs, beneficiaries, estates, estate

representatives, successors, statutory wrongful death beneficiaries, and

assigns.” The eleventh provision states in part, “I understand and agree that

the Resident and his/her agents, heirs, beneficiaries, estate, and assigns are

intended beneficiaries of, and will be bound by, this agreement.” Immediately

before the signature block, a bolded, all-capitalized statement provides that the

signee has had the opportunity to read the Arbitration Agreement, ask

questions and consult an attorney; that he understands that the agreement is

required for admission; and that the consent is voluntarily given. Immediately

below the signature line for the resident’s authorized representative is the

notation “Resident’s Authorized Representative/Individual* Signature” and the

asterisk’s explanation, “*Representative understands and agrees s/he is

signing in both representative and individual capacities.”

      Kenneth provided to Signature the “Durable Power of Attorney for

Finance of Tommy R. Patton” (POA) designating him as Tommy’s attorney-in-

fact and agent. Article IV of the POA entitled “Powers” begins “My Agent shall

have all powers of an absolute owner over my assets and liabilities, . . .

including, without limitation, the following power and authority.” The power

and authority under Article IV is stated under six subheadings: A) Power

relating to real property transactions; B) Power relating to banking and other

                                          3
financial institution transactions; C) Power relating to insurance transactions;

D) Power relating to estate, trust, and other beneficiary transactions; E) Power

relating to claims and litigation; and F) Power relating to benefits from Social

Security, Medicare, Medicaid, or other governmental programs or from military

service.

      As to claims and litigation, Tommy empowered his attorney-in-fact to:

      1. assert and prosecute before a court or administrative agency a
         claim, counterclaim, or offset and defend against an individual,
         a legal entity, or government, including suits to recover property
         or other thing of value, to recover damages sustained by the
         principal, to eliminate or modify tax liability, or to seek an
         injunction, specific performance, or other relief;

            ....

            [and to]

      5. submit to arbitration, settle, and propose or accept a
         compromise with respect to a claim or litigation;

            ....

      As to Social Security, Medicare and other governmental programs,

Tommy empowered his attorney-in-fact to “prepare, file, and prosecute a claim

of the principal to a benefit or assistance, financial or otherwise, to which the

principal claims to be entitled, under a statute or governmental regulation” and

“prosecute, defend, submit to arbitration, settle, and propose or accept a

compromise with respect to any benefits the principal may be entitled to

receive.”

      The succeeding article, Article V, entitled “Purposes” states in full: “My

Agent shall have all powers as are necessary or desirable to provide for my

                                         4
support, maintenance, health, emergencies, and urgent necessities.”

Consistent with the reference to “all powers” regarding “health,” in Article VIII,

Section I., Tommy provided: “I intend for my agent to be treated as I would be

with respect to my rights regarding the use and disclosure of my individually

identifiable health information or other medical records.”

      Shortly after Tommy’s admittance to the facility, he suffered a fall which

resulted in lacerations to his head. Tommy was transferred from Signature’s

care and he died within a few weeks. Kenneth, as Administrator of the Estate,

without initiating mediation or arbitration, brought a “negligence/wrongful

death” claim in Jefferson Circuit Court against Signature and Brian Mueller,

identified as Signature’s facility administrator (collectively “Signature”).1

      In lieu of filing an answer, Signature filed a motion to compel arbitration

and stay, or alternatively, to dismiss the action on the grounds that the

Arbitration Agreement was a valid and enforceable contract. Kenneth

responded that the POA did not provide him with the authority to enter into the

Arbitration Agreement. Kenneth also argued that the wrongful death claim,

brought in his capacity as the Estate Administrator, is not subject to the

Arbitration Agreement. The trial court denied Signature’s motion in its entirety

without issuing any findings of fact or conclusions of law.



       1 Signature states that the allegation that Mueller is the administrator of the

Facility is factually inaccurate and that Mueller reserved the right to assert all
defenses therefrom in arbitration or litigation proceedings. Signature also
acknowledges, however, that the Arbitration Agreement’s terms apply to disputes or
claims pertaining to “agents” of the Facility, and therefore encompasses claims against
an individual administrator in his or her capacity as such.

                                          5
      Pursuant to Kentucky Revised Statute (KRS) 417.220, Signature

appealed the trial court’s denial of its motion to compel arbitration. The Court

of Appeals concluded the Arbitration Agreement is not valid or enforceable

against Tommy, his Estate, or the wrongful death beneficiaries not party to the

Arbitration Agreement, but further concluded that Kenneth’s wrongful death

claim is arbitrable because he executed the Arbitration Agreement in his

individual capacity. Finally, the Court of Appeals concluded that the trial court

must enter a stay of the claims not subject to arbitration pending completion of

arbitration of Kenneth’s wrongful death claim against Signature. This Court

granted both Signature’s and Kenneth’s motions for discretionary review.

      Signature raises the issue whether the Court of Appeals misapplied

Kindred Nursing Centers Ltd. Partnership v. Wellner, 533 S.W.3d 189 (Ky.

2017), as well as the United States Supreme Court decision from which it was

remanded, Kindred Nursing Centers Ltd. Partnership v. Clark, 581 U.S. ___, 135

S. Ct. 1421 (2017), when interpreting Article IV of Tommy’s POA and

concluding the Arbitration Agreement is not enforceable against Tommy’s

Estate. Applying the principles enunciated in Ping v. Beverly Enterprises, Inc.,

376 S.W.3d 581, 590 (Ky. 2012), we find that Article V of Tommy’s POA

authorized Kenneth to enter into the mandatory Arbitration Agreement when

exercising his agency powers as to Tommy’s “maintenance” and “health” by

admitting him to a long-term care facility. We consequently reverse the Court




                                        6
of Appeals’ decision that the Arbitration Agreement is not enforceable against

Tommy’s Estate.2

       As to Kenneth’s primary appellate issue – whether the Court of Appeals

erred by concluding that Kenneth’s signature in his individual capacity on the

Arbitration Agreement requires arbitration of his interest in a subsequent

wrongful death recovery action – we disagree with Kenneth. We affirm the

Court of Appeals’ decision that Kenneth’s claim is arbitrable.

       Thus, we conclude that both Tommy’s Estate and Kenneth’s individual

claims are subject to arbitration and remand this case to the trial court for

further proceedings consistent with this Opinion. Due to this resolution, the

Court of Appeals’ conclusion that Kenneth’s wrongful death claim must be

arbitrated before any further action occurs in circuit court is now moot.3




       2 Signature also presents the argument that to the extent Kenneth asserts a
wrongful death claim on behalf of individuals other than himself, any such claim
should also be deemed subject to the Arbitration Agreement, noting that in Ping this
Court stated that wrongful death beneficiaries “do not succeed to the decedent’s
dispute resolution agreements,” a position Signature argues that should be viewed as
preempted by the Federal Arbitration Act. Although Signature’s motion for
discretionary review did not set forth this argument, Signature suggests this Court
should revisit Ping and deem it preempted by the FAA, such that any wrongful death
claims asserted in this action are subject to the Arbitration Agreement. We decline
Signature’s invitation.
       3  Kenneth argues that the Court of Appeals erred in its ruling that all litigation
must be stayed pending arbitration. Considering our ruling today, we decline further
to address this issue, leaving to the trial court on remand the resolution of a possible
litigation stay affecting the non-arbitrable claims asserted by parties who are not
participants in this appeal.



                                             7
                                  ANALYSIS

   I.       The Arbitration Agreement is valid and enforceable as to Tommy
            Patton’s Estate claim.

        The Federal Arbitration Act (FAA), 9 U.S.C. §§ 1 et seq., and Kentucky

Uniform Arbitration Act (KUAA), KRS 417.050 et seq., generally favor the

enforcement of arbitration agreements.4 Louisville Peterbilt, Inc. v. Cox, 132

S.W.3d 850, 854 (Ky. 2004) (citations omitted). Because arbitration is

fundamentally a matter of contract, Rent–A–Center, West, Inc. v. Jackson, 561

U.S. 63, 67 (2010), an arbitration agreement is treated as all other contracts

and if the agreement is valid, it will be enforced, 9 U.S.C. § 2; KRS 417.050;

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011); Ally Cat, LLC v.

Chauvin, 274 S.W.3d 451, 457 (Ky. 2009). Once the party seeking to enforce

an agreement meets its burden of establishing with prima facie evidence a valid

arbitration agreement exists, the burden shifts to the party seeking to avoid the

agreement to rebut the presumption. Louisville Peterbilt, 132 S.W.3d at 857

(citation omitted). As Moses H. Cone Memorial Hospital v. Mercury Construction

Corp. explains, “any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration, whether the problem at hand is the




        4Arbitration as a means of dispute resolution in the Commonwealth dates back
to at least 1799 when the drafters of Kentucky’s Second Constitution included in
Article VI. § 10 a duty on the part of the General Assembly to “pass such laws as shall
be necessary and proper to decide differences by arbitrators.” All subsequent versions
of our state constitution, continuing to the present one adopted in 1891, have
contained this language, Ky. Const. § 250, and the General Assembly has fulfilled its
duty by adopting the Uniform Arbitration Act, KRS 417.045 et seq.

                                           8
construction of the contract language itself or an allegation of waiver, delay, or

a like defense to arbitrability.” 460 U.S. 1, 24–25 (1983).

      Both the FAA and KUAA apply to arbitration agreements for existing

disputes and disputes which may arise after the contract’s formation.

      9 U.S.C. § 2 states:

      A written provision in any maritime transaction or a contract
      evidencing a transaction involving commerce to settle by
      arbitration a controversy thereafter arising out of such contract or
      transaction, or the refusal to perform the whole or any part
      thereof, or an agreement in writing to submit to arbitration an
      existing controversy arising out of such a contract, transaction, or
      refusal, shall be valid, irrevocable, and enforceable, save upon
      such grounds as exist at law or in equity for the revocation of any
      contract.5

      Similarly, KRS 417.050 reads:

      A written agreement to submit any existing controversy to
      arbitration or a provision in written contract to submit to
      arbitration any controversy thereafter arising between the parties
      is valid, enforceable, and irrevocable, save upon such grounds as
      exist at law for the revocation of any contract.6

      5   Containing exceptions to operation of title, 9 U.S.C. § 1 states:

      “Maritime transactions”, as herein defined, means charter parties, bills of
      lading of water carriers, agreements relating to wharfage, supplies
      furnished vessels or repairs to vessels, collisions, or any other matters in
      foreign commerce which, if the subject of controversy, would be
      embraced within admiralty jurisdiction; “commerce”, as herein defined,
      means commerce among the several States or with foreign nations, or in
      any Territory of the United States or in the District of Columbia, or
      between any such Territory and another, or between any such Territory
      and any State or foreign nation, or between the District of Columbia and
      any State or Territory or foreign nation, but nothing herein contained
      shall apply to contracts of employment of seamen, railroad employees, or
      any other class of workers engaged in foreign or interstate commerce.

      6   The remainder of KRS 417.050 states:

      This chapter does not apply to:


                                              9
      Signature contends the Arbitration Agreement is a valid contract that

Kenneth represented he had the proper authority to execute and that in fact he

provided Signature with a copy of Tommy’s POA which granted Kenneth the

authority to submit to arbitration “with respect to a claim or litigation.”

Kenneth disputes that the POA provided such authority. As they did before the

trial court and Court of Appeals, Signature and Kenneth advance their

arguments by comparing and contrasting Ping, Clark and Wellner. We review

these cases briefly to provide context for the parties’ specific arguments.

      In Ping, the power of attorney document at issue stated that the

principal’s daughter-agent,

      Ms. Ping was given authority “to do and perform any, all, and every
      act and thing whatsoever requisite and necessary to be done, to
      and for all intents and purposes, as I might or could do if
      personally present, including but not limited to the following: . . .”

      The document then specifically authorized several acts pertaining
      to the management of [the principal’s,] Mrs. Duncan’s, property
      and finances . . . . The document also authorized Ms. Ping “[t]o
      make any and all decisions of whatever kind, nature or type


      (1) Arbitration agreements contained within the collective bargaining
      agreements entered into by employers and the respective representatives
      of member employees;

      (2) Insurance contracts. Nothing in this subsection shall be deemed to
      invalidate or render unenforceable contractual arbitration provisions
      between two (2) or more insurers, including reinsurers; and

      (3) Arbitration agreements entered by any industrial insured captive
      insurer that is created under the Product Liability Risk Retention Act of
      1981, 15 U.S.C. secs. 3901 et seq., as amended.

KRS 417.050 was amended in 2019. 2019 Ky. Acts ch. 75, § 2 amended subsection
(1) and 2019 Ky. Acts ch. 166, § 4 created subsection (3). Prior to these amendments,
KRS 417.050 was last amended in 1996.


                                          10
      regarding my medical care, and to execute any and all documents,
      including, but not limited to, authorizations and releases, related
      to medical decisions affecting me; and [t]o generally do any and
      every further act and thing of whatever kind, nature, or type
      required to be done on my behalf.

376 S.W.3d at 586-87 (emphasis added). In Ping, execution of an arbitration

agreement was not a condition of admittance to the long-term care facility

where Mrs. Duncan resided. In that context, this Court held that “Mrs.

Duncan’s power of attorney, properly construed as giving her daughter

authority to manage Mrs. Duncan’s property and finances and to make health-

care decisions on her behalf, did not thereby authorize Ms. Ping to waive,

where there was no reasonable necessity to do so, her mother’s right of access

to the courts.” Id. at 594.

      Five years later, Clark was before the United States Supreme Court

following this Court’s issuance of Extendicare Homes, Inc. v. Whisman, 478

S.W.3d 306 (Ky. 2015), deciding three consolidated arbitration cases:

Extendicare Homes, Inc. v. Whisman, No. 2013-SC-000426-I; Kindred Nursing

Centers Ltd. Partnership v. Clark, No. 2013-SC-000430-I (Clark, No. 2013-SC-

000430-I); and Kindred Nursing Centers Ltd. Partnership v. Wellner, No. 2013-

SC-000431-I (Wellner, No. 2013-SC-000431-I). In that 2015 decision, a divided

Kentucky Supreme Court held that unless clearly stated in the power of

attorney document, an attorney-in-fact does not have authority to bind his

principal to a pre-dispute arbitration agreement – a holding now commonly

referred to as the clear-statement rule. 478 S.W.3d at 313. Kindred Nursing

Centers Limited Partnership sought review of both Clark, No. 2013-SC-000430-

                                      11
I, and Wellner, No. 2013-SC-000431-I.7 The United States Supreme Court then

issued the consolidated opinion styled Kindred Nursing Centers Ltd. Partnership

v. Clark, 581 U.S. ___, 137 S. Ct. 1421 (2017). The Supreme Court concluded

that the clear-statement rule singles out arbitration agreements for disfavored

treatment and accordingly violates the FAA. Id. at 1427-28. Because a

majority of this Court had relied solely on the clear-statement rule in

concluding that Clark’s power of attorney did not grant the agent authority to

enter an arbitration agreement, the Supreme Court reversed Clark, No. 2013-

SC-000430-I. Id. at 1429. The Supreme Court remanded Wellner, No. 2013-

SC-000431-I, however, because it was unclear if this Court’s decision in that

case resulted from application of the clear-statement rule or was premised on

other grounds. Id.

      The Wellner power of attorney provisions at issue were Joe Wellner’s

grant of 1) the power “to demand, sue for, collect, recover and receive all debts,

monies, interest and demands whatsoever now due or that may hereafter be or

become due to me (including the right to institute legal proceedings therefor)”;

and, 2) the power “to make, execute and deliver deeds, releases, conveyances

and contracts of every nature in relation to both real and personal property,

including stocks, bonds, and insurance.” Wellner, 533 S.W.3d at 193. On

remand, this Court, again in a divided opinion, ultimately held that the

decision in the 2015 Whisman case “that neither of [these] two POA provisions



      7 Extendicare Homes, Inc. did not seek review by the United States Supreme

Court and the Whisman case became final.

                                        12
relied upon by Kindred gave the agent, Beverly Wellner, the authority to

execute on behalf of her principal, Joe Wellner, a pre-dispute arbitration

agreement,” “was wholly independent of the clear statement rule.” Id. at. 192,

194.

       Signature contends that the Arbitration Agreement is valid because

Tommy’s POA authorized his attorney-in fact to act on his behalf in “legal

actions,” including expressly the power to “submit to arbitration, settle, and

propose or accept a compromise with respect to a claim or litigation.” Kenneth

argues that Tommy’s POA, unlike many power of attorney documents, provided

no broad, general grant of authority, and did not explicitly grant or imply to

Kenneth the authority to make health care decisions. He acknowledges, relying

on Ping, that when authority is granted as to health care decisions that power

allows the attorney-in-fact to bind the principal to an arbitration agreement if

the principal’s admittance to a nursing home is conditioned upon execution of

the agreement. Kenneth contends that the POA limited his authority to

contract in matters related to Tommy’s financial dealings, as reflected in its

title “Durable Power of Attorney for Finance of Tommy R. Patton,” and as

further reflected in Article IV’s reference to “assets and liabilities,” as well as

the enumerated powers being further narrowed under the six subheadings,

with only Sections E and F mentioning arbitration. Finally, Kenneth argues

that the POA did not authorize him to agree to arbitration before a dispute

arose. Kenneth contends that Article IV(E), with its language “submit to

arbitration, settle, and propose or accept a compromise with respect to a claim

                                          13
or litigation,” identifies discrete actions the attorney-in-fact can take relative to

existing claims and litigation.

      In response to Kenneth’s contention that Tommy’s POA did not authorize

him to make health care decisions for Tommy, Signature asserts that the

absence of express language addressing health care decision-making is entirely

irrelevant because Tommy’s POA includes an express grant of authority to

submit to arbitration. In addition, however, during oral argument before the

circuit court and also argument before the Court of Appeals, Signature, relying

on Ping, advocated that Article V,8 granting Tommy’s agent broad power to act

and make decisions related to Tommy’s maintenance and health, is another

provision within Tommy’s POA which authorized Kenneth to sign the

mandatory Arbitration Agreement.

      Signature also counters that in light of the United States Supreme

Court’s invalidation of the clear-statement rule in Clark, Kenneth’s argument

that the POA must specifically grant the authority to enter into a pre-dispute

arbitration agreement should be rejected. Kenneth rebuts Signature’s Clark

argument by noting that, as in Wellner, Tommy’s POA did not encompass pre-

dispute language. Kenneth asserts that while Wellner supports him, Ping is

dispositive of the issue whether Tommy’s POA granted Kenneth authority to

sign a pre-dispute arbitration agreement related to nursing home admission

because as in Ping, there was no express authority to do so.



     8 The parties’ briefs to this Court do not explicitly reference Article V when

making arguments related to health care or otherwise.

                                           14
      The Court of Appeals, applying Wellner’s analysis and the long-standing

principal that a power of attorney document is to be strictly and narrowly

construed, concluded that the only authority Tommy granted Kenneth was

arbitration of existing claims; hence, Kenneth could not agree to arbitrate a

claim on Tommy’s behalf before it arose and the Arbitration Agreement was not

enforceable against the Estate’s claim. Upon review of Tommy’s POA, applying

Ping, we agree with Signature that the POA granted Kenneth the authority to

enter into the Arbitration Agreement on Tommy’s behalf, but we premise our

holding on Article V, which grants the agent “all powers as are necessary or

desirable to provide for [Tommy’s] support, maintenance, [and] health.”

      The construction of a power of attorney is a question of law, Ping, 376

S.W.3d at 590, generally requiring application of the rules for interpretation of

written instruments and the principles governing the law of agency, see id. at

590-94. In Ping, explaining contract construction principles applicable to a

power of attorney document, this Court stated:

      The scope of [authority is] left to the principal to declare, and
      generally that declaration must be express. In Rice [v. Floyd, 768
      S.W.2d 57, 59 (Ky. 1989)], this Court explained that even a
      “comprehensive” durable power would not be understood as
      implicitly authorizing all the decisions a guardian might make on
      behalf of a ward. Rather, we have indicated that an agent’s
      authority under a power of attorney is to be construed with
      reference to the types of transaction expressly authorized in the
      document and subject always to the agent’s duty to act with the
      “utmost good faith.” Wabner [v. Black, 7 S.W.3d 379, 381 (Ky.
      1999)]. This is consistent with section 37 of the Restatement
      (Second) of Agency, which provides that

      (1) Unless otherwise agreed, general expressions used in
          authorizing an agent are limited in application to acts done in

                                       15
         connection with the act or business to which the authority
         primarily relates.

      (2) The specific authorization of particular acts tends to show that
          a more general authority is not intended.

376 S.W.3d at 592. In regard to general expressions, “[u]nless otherwise

agreed, authority to conduct a transaction includes authority to do acts which

are incidental to it, usually accompany it, or are reasonably necessary to

accomplish it.” Id. (quoting Restatement (Second) of Agency § 35 (1958)).

Furthermore, it is a fundamental rule that a written agreement generally will be

construed “as a whole, giving effect to all parts and every word in it if possible.”

City of Louisa v. Newland, 705 S.W.2d 916, 919 (Ky. 1986).

      Applying these principles to Tommy’s POA, we begin with Article V which

states in full, “My Agent shall have all powers as are necessary or desirable to

provide for my support, maintenance, health, emergencies, and urgent

necessities.” Clearly, Tommy did authorize his son in succinct and un-

mistakeable terms to have and exercise all powers “necessary or desirable to

provide” for Tommy’s “maintenance [and] health.”

      In Ping, this Court decided similarly to other courts, that when a power

of attorney document authorizes the agent to make medical care decisions

along with related required acts and “the arbitration agreement is not a

condition of admission to the nursing home, but is an optional, collateral

agreement, . . . [the] authority to choose arbitration is not within the purview of

a health-care agency, since in that circumstance agreeing to arbitrate is not a

‘health care’ decision.” 376 S.W.3d at 593 (citations omitted). As Kenneth

                                        16
himself notes, Ping also explains in contrast, that when “an agreement to

arbitrate is presented to the patient as a condition of admission to the nursing

home, courts have held that the authority incident to a health-care durable

power of attorney includes the authority to enter such an agreement.” Id.

(citing Owens v. National Health Corporation, 263 S.W.3d 876 (Tenn. 2008);

Triad Health Management of Ga., III, LLC v. Johnson, 679 S.E.2d 785 (Ga. App.

2009)).

      Although more succinct in some provisions, Tommy’s POA is not unlike

the power of attorney document considered in Ping. As in Ping, Tommy’s POA

relates expressly to the management of his property and financial affairs and to

assuring that decisions regarding his health and maintenance could be made

on his behalf. For most of the authority regarding his property and financial

affairs, Tommy specifically describes in Article IV certain acts that his agent

may perform, but in Article V Tommy generally grants “all powers as are

necessary or desirable” related to his “health” and “maintenance.” Although

Kenneth apparently views Tommy’s Article V grant of “all powers as are

necessary or desirable to provide for my support, maintenance, health,

emergencies, and urgent necessities” as not explicitly granting or implying the

authority to make health care decisions, we cannot discern an alternate

interpretation of these plain words. Article V unequivocally expresses Tommy’s

intent to make a comprehensive grant of authority to his son, Kenneth, as his

agent, to do what is “necessary or desirable” to provide for Tommy’s health and

maintenance.

                                        17
      Because Tommy granted his agent all powers as are necessary or

desirable to provide for his care, which would encompass Tommy’s admission

into a nursing home when he was no longer able to physically care for himself,

and because Signature required a facility resident or his agent to agree to

arbitration of future disputes, we are presented with a circumstance different

from, but acknowledged in, Ping. Here, in accordance with Ping and its

expressed principles of agency, we apply the rule that when an agreement to

arbitrate is presented as a condition of admission to a nursing home, unless

otherwise agreed, a power of attorney expressing general authority to make

necessary health care decisions includes the incidental or reasonably

necessary authority to enter that agreement. In light of Kenneth’s authority to

sign a necessary, non-optional arbitration agreement in order to obtain

Tommy’s admittance into Signature’s facility, we must conclude the Arbitration

Agreement is valid and enforceable. Thus, we find Ping’s guidance dispositive

of this issue, albeit not in Kenneth’s favor.

      Although we find Article V of the POA dispositive, Signature asks this

Court particularly to interpret Article IV(E) in which Tommy granted his agent

authority to “submit to arbitration, settle, and propose or accept a compromise

with respect to a claim or litigation.” Signature argues this provision does not

prohibit Kenneth from entering into a pre-dispute arbitration agreement and

further asserts the Court of Appeals’ decision misapplied Wellner and violated

Clark’s prohibition of the clear-statement rule. Given our holding as to Article

V, which plainly authorizes “all powers as are necessary or desirable”

                                         18
pertaining to Tommy’s health and maintenance, we need not consider the

breadth of Article IV.9

      Finally, Kenneth raises another challenge to the validity of the

Arbitration Agreement which was not raised before the circuit court. Article II

of Tommy’s POA, entitled “Effectiveness; Effective Immediately,” states, “This

Power of Attorney shall become effective immediately . . . .” Tommy’s signature

on the document was notarized on October 17, 2016, but for reasons unknown

the date line above Tommy’s signature states, “Dated this 17th day of October,

2017,” the underlined elements being handwritten. Given that Tommy died on

March 18, 2017, it is readily apparent that he did not sign and date the POA in

October of 2017. Nevertheless, Kenneth argues that the POA was not effective

when he signed the Arbitration Agreement with Signature in February 2017.

      Kenneth’s argument asserting the alleged date discrepancy appearing on

the face of the POA document was not made in the trial court. The trial court

gave no basis for its ruling, but without findings of fact, the record below does

not support the argument Kenneth asserts on appeal. See Emberton v. GMRI,

Inc., 299 S.W.3d 565, 576 (Ky. 2009) (holding that an appellate court may

affirm a lower court on any basis supported by the record). More fact-finding is

required to analyze Kenneth’s claim that the POA document was void, and fact-

finding is beyond this Court’s function. Although Kenneth, as the appellee,



      9  We note that the Concurring Opinion addresses Article IV’s provision for
submitting to arbitration “a claim or litigation” on behalf of the principal, Tommy
Patton, and finds therein a second basis for Kenneth’s authority to execute the
Arbitration Agreement.

                                           19
does not have the same issue-preservation burden as Signature had when

attempting to reverse the trial court’s judgment, we decline to exercise our

discretion to consider Kenneth’s novel argument on appeal, an argument

requiring additional fact finding and likely raising new responsive legal

arguments from Signature, matters that could and should have been raised in

the trial court. Cf., Kentucky Farm Bureau Mut. Ins. Co. v. Shelter Mut. Ins. Co.,

326 S.W.3d 803, 812 n.3 (Ky. 2010) (addressing a novel issue on appeal that

was solely legal in nature).


   II.        The Arbitration Agreement is enforceable and valid as to Kenneth
              Patton’s individual wrongful death claim.

         Kenneth, as Administrator of the Estate of Tommy Robert Patton,

initiated this suit by filing a complaint alleging negligence and wrongful

death.10 The Court of Appeals held that any wrongful death claim asserted by

Kenneth on his own behalf is subject to arbitration under the Arbitration

Agreement. Challenging the Court of Appeals’ decision as erroneous, Kenneth

presents four arguments in support of his claim that he should not be required

to arbitrate his individual wrongful death claim. Signature counters that the

Court of Appeals correctly decided this issue because Kenneth signed the

Arbitration Agreement in both his representative and individual capacities. We

address Kenneth’s arguments in turn.



         As explained in Ping, 376 S.W.3d at 597-98, a personal injury or negligence
         10

claim belongs to a decedent’s estate under the survival statute, KRS 411.140, while a
wrongful death action is recognized by the Kentucky Constitution and authorized by
KRS 411.130, in favor of certain designated beneficiaries of the decedent.

                                         20
      A. A fair reading of the complaint reflects that the surviving
         beneficiaries are suing for wrongful death.

      Kenneth first asserts that contrary to the Court of Appeals’ conclusion,

he brought suit solely in his capacity as Administrator of Tommy’s Estate, not

in his own individual capacity, and consequently, the Court of Appeals

considered a non-justiciable matter. He does not acknowledge that the

complaint, which expressly asserts “NEGLIGENCE/WRONGFUL DEATH,” also

encompasses a wrongful death claim as authorized by KRS 411.130. We must

disagree with Kenneth’s proposed construction of the complaint.

      In Kentucky, except in two circumstances not pertinent here,11 a

wrongful death lawsuit must be brought in the name of the personal

representative of an estate. KRS 411.130(1); see also CR12 17.01; CR

24.01(1).13 The personal representative is only a nominal party but he or she is

the party expressly selected by the General Assembly to act on behalf of the

individual statutory beneficiaries. Pete v. Anderson, 413 S.W.3d 291, 297-99



       11 The exceptions are when the personal representative has refused to file the

action and when there is fraud or collusion between the personal representative and
the alleged wrongdoer. Louisville & N.R. Co. v. Turner, 162 S.W.2d 219, 221 (Ky.
1942); Vaughn’s Adm’r v. Louisville N.R. Co., 179 S.W.2d 441, 445 (Ky. 1944).

      12   Kentucky Rule of Civil Procedure.

      13  CR 17.01: “Every action shall be prosecuted in the name of the real party in
interest, but a personal representative, . . . or a person expressly authorized by statute
to do so, may bring an action without joining the party or parties for whose benefit it is
prosecuted. . . .”

       CR 24.01(1): “Upon timely application anyone shall be permitted to intervene in
an action . . . (b) when the applicant claims an interest relating to the property or
transaction which is the subject of the action and is so situated that the disposition of
the action may as a practical matter impair or impede the applicant's ability to protect
that interest, unless that interest is adequately represented by existing parties.”
                                           21
(Ky. 2013). Over seventy-five years ago, in Vaughn’s Adm’r, this Court

addressed the general outlines of a wrongful death action.

      This action is brought under KRS 411.130, which gives a cause of
      action to a personal representative for the sole benefit of named
      beneficiaries. . . . The substance of the present action is that the
      surviving beneficiaries are suing, since they only are entitled to the
      benefit of a recovery. The statutory authority of the administrator,
      where the decedent leaves any of the kindred named in the statute,
      is to sue for the benefit of the next of kin. The administrator is
      merely a nominal plaintiff. The real parties in interest are the
      beneficiaries whom he represents.

179 S.W.2d at 445. “Identity of parties is not a mere matter of form, but of

substance. Parties nominally the same may be, in legal effect, different; and

parties nominally different may be, in legal effect, the same.” Id. (internal

citations omitted).

      Here, Kenneth as the Administrator of Tommy’s Estate “is merely acting

in a representative capacity for [his siblings] and himself, individually” id. at

444, in filing a wrongful death action. As to arbitrability of that action,

Kenneth was free to enter into an arbitration agreement regarding his own

wrongful death claim, Whisman, 478 S.W.3d at 314 n.7, and the Court of

Appeals properly considered the Arbitration Agreement’s impact on the

wrongful death claim brought on Kenneth’s individual behalf subsequent to

Tommy’s death. Apparently other individuals are also entitled to assert

wrongful death claims following Tommy’s death, e.g., Kenneth’s siblings, and

while the complaint is sufficient to assert their claims, those individuals are

not bound by the Arbitration Agreement which Kenneth signed in his

individual capacity. See Ping, 376 S.W.3d at 597-600.

                                         22
      B. Ping does not support Kenneth’s position that an individual
         capacity claim was not brought.

      Kenneth asserts that Ping supports his position that by bringing the

wrongful death claim in his capacity as the Estate’s Administrator, he was not

asserting an individual capacity claim. Kenneth points out that like him, Ms.

Ping signed a nursing home arbitration agreement as her mother’s authorized

representative and the agreement reflected that she was related to the resident

both as daughter and as power of attorney, Ping, 376 S.W.3d at 587, but when

Ping brought suit in her representative capacity, no individual capacity claim

was asserted. Furthermore, Kenneth contends that although he was free to

enter into an arbitration agreement regarding his wrongful death claim, like the

daughter-agent in Ping, he did not in fact do so because he did not sign the

Arbitration Agreement as a “wrongful death claimant.”

      We cannot agree with Kenneth’s reading of Ping. First, Ping did in fact

involve the assertion of both negligence and statutory violation claims on the

part of the estate and wrongful death claims on behalf of the survivors. 376

S.W.3d at 588. That decision makes clear, however, that Ping signed the

arbitration agreement at issue solely in her capacity as agent under her

mother’s power of attorney. Id. at 596. Ping did not in any way purport to

agree to arbitrate her own individual wrongful death claims. Id. at 599. Here,

in contrast, Kenneth signed the Arbitration Agreement in his individual

capacity in addition to signing as his father’s authorized representative. Ping

does not support Kenneth’s position because his facts are distinguishable.



                                       23
      C. Signature’s prehearing statement does not warrant reversal of the
         Court of Appeals’ decision on the merits.

      Kenneth next claims that Signature did not preserve the issue of the

arbitrability of his individual capacity claim by including it in Signature’s

Court of Appeals’ CR 76.03 prehearing statement. For this proposition,

Kenneth cites Wright v. House of Imports, 381 S.W.3d 209, 212-13 (Ky. 2012),

which explains the Court of Appeals may consider on appeal only those issues

identified in the prehearing statement unless the unpreserved issue would

support a finding of palpable error. “[T]he significance of this rule is that the

Court of Appeals will not consider arguments to reverse a judgment that have

not been raised in the prehearing statement or on timely motion.” Id. at 212

(quoting Am. Gen. Home Equity, Inc. v. Kestel, 253 S.W.3d 543, 549 (Ky. 2008);

emphasis previously added). Here, Signature’s prehearing statement identified

the issue to be raised as: “Did the Circuit Court err in denying the motion to

compel arbitration? Appellee claims POA did not grant authority to enter into

an arbitration agreement. Appellants argue that POA grants attorney-in-fact

power to act on resident’s behalf in ‘legal actions,’ including expressly the

power to ‘submit to arbitration . . . .’”

      In Wright, House of Imports’ prehearing statement identified the issues

on appeal as: “Whether the Defendant was entitled to a directed verdict on the

issue of liability, or at the very least, an instruction that the Plaintiff was

negligent as a matter of law.” Id. at 212. House of Imports did not succeed on

these issues at the Court of Appeals, but instead was successful on an issue

not identified in the prehearing statement but nevertheless argued. Id. at 213.

                                            24
The successful argument at the Court of Appeals, but not before this Court,

was whether the trial court committed palpable error in admitting expert

testimony concerning building code violations without instructing the jury as to

the applicability of the code. Id.

      Prior to Wright, when considering a deficient prehearing statement

argument, this Court stated in Young v. J.B. Hunt Transportation, Inc.:

      Without undertaking an exhaustive review of the authorities, we
      observe that CR 73.02(2) vests considerable discretion in appellate
      courts to determine the appropriate manner to deal with
      procedural error and that deciding cases on the merits is a primary
      objective of appellate procedure. Discerning no unfair prejudice to
      appellant by the Court of Appeals’ consideration of this issue and
      with due regard for that Court’s exercise of its sound discretion, we
      decline to disturb its decision to reach the issue on the merits.

781 S.W.2d 503, 504 (Ky. 1989) (internal citations omitted).

      Signature contends that since the question whether Kenneth’s wrongful

death claim was subject to the Arbitration Agreement, signed by Kenneth in his

individual capacity, was preserved by argument at the circuit court, there was

no prejudice or unfair surprise to Kenneth when this specific argument, falling

under the broad issue identified in the prehearing statement, was briefed by

both parties and the Court of Appeals addressed the argument on its merits.

We agree. Although Signature could have presented its arguments with more

specificity in the prehearing statement, the argument was clearly preserved in

the circuit court and briefed by both parties for the Court of Appeals. As in

Young, we decline to allow an alleged procedural misstep from which Kenneth

suffers no evident unfair prejudice to serve as a reason to disturb the Court of



                                       25
Appeals’ holding on the merits that Kenneth’s wrongful death claim is subject

to arbitration.

      D. Kenneth had reasonable notice that he was signing the
         Arbitration Agreement in his individual capacity.

      Lastly, Kenneth argues that although the Arbitration Agreement states

under Kenneth’s signature that he is signing in his “individual capacit[y],” that

reference cannot bind him individually. Citing Dixon v. Daymar Colleges Group,

LLC, 483 S.W.3d 332 (Ky. 2015), Kenneth asserts that terms that come after or

under a signature are typically not considered part of an agreement. In Dixon,

this Court held an arbitration agreement between students and a for-profit

college was unenforceable, lacking an expression of assent by the students

when the arbitration terms on the back of the page were not incorporated by

reference in language above the signature. Id. at 345-46. Kenneth claims that

like in Dixon, there is no clear indication in the document above his signature

that he understood or assented to sign it in his individual capacity, and thus

the Arbitration Agreement is not enforceable against him. He further contends

that he did not receive any consideration for signing the agreement in his

individual capacity.

      Signature counters that the facts of this case are different from Dixon.

Signature contends the language identifying the capacity in which Kenneth

signed the Arbitration Agreement is an element of the signature line itself, not a

contract term. And unlike in Dixon, where the arbitration provisions at issue

were on the back of a contract that was signed only on the front page, Kenneth

had reasonable notice that he was signing a mandatory arbitration agreement

                                       26
in both individual and representative capacities and cannot reasonably argue

that he did not assent to doing so.

      We agree with Signature that this is not a case like Dixon in which the

signature line’s position calls into question whether the signee understood

terms following it were incorporated into the agreement. This case instead

involves well-settled principles of contract law.

      It is the settled law in Kentucky that one who signs a contract is
      presumed to know its contents, and that if he has an opportunity
      to read the contract which he signs he is bound by its provisions,
      unless he is misled as to the nature of the writing which he signs
      or his signature has been obtained by fraud.

Hathaway v. Eckerle, 336 S.W.3d 83, 89–90 (Ky. 2011) (quoting Clark v.

Brewer, 329 S.W.2d 384, 387 (Ky. 1959)). Consequently, a person is presumed

to know those things which reasonable diligence on his part would bring to his

attention. Since Kenneth presents no evidence that Signature attempted to

conceal the signature line notation, deceive him, or fraudulently induce him to

sign the Arbitration Agreement, we must also reject this argument that he did

not sign the agreement in his individual capacity. Lastly, in regard to

Kenneth’s lack of consideration argument we reiterate that “an arbitration

clause requiring both parties to submit equally to arbitration constitutes

adequate consideration.” Energy Home, Div. of S. Energy Homes, Inc. v. Peay,

406 S.W.3d 828, 835 (Ky. 2013) (quoting Kruse v. AFLAC Intern., Inc., 458 F.

Supp. 2d 375, 385 (E.D. Ky. 2006)).

      Upon consideration of Kenneth’s arguments, we conclude the Arbitration

Agreement is binding on Kenneth individually. The Court of Appeals correctly

                                        27
held that his wrongful death claim is subject to arbitration and we affirm that

portion of the appellate court’s opinion.

                                   CONCLUSION

      For the foregoing reasons, we affirm in part and reverse in part the Court

of Appeals’ opinion rendered in this case. We remand this case to the Jefferson

Circuit Court for entry of an order compelling arbitration consistent with this

Opinion.

      Minton, C.J.; Lambert, and VanMeter, JJ., concur. Keller and Wright,

JJ., concur in result only. Nickell, J., not sitting.

      HUGHES, J., CONCURRING: Just as two roads can lead to the same

destination, two separate provisions in a legal document can require the same

conclusion. As author of the majority opinion, I fully agree that the Article V

broad grant of “all powers as are necessary or desirable to provide for my

support, maintenance, [and] health” empowered Kenneth to sign the

mandatory Arbitration Agreement on behalf of his father. That simple, direct

route dictates our conclusion that the Estate’s claims are arbitrable.

Nevertheless, I also firmly believe that the language in Article IV, Section E, 1

and 5 of Tommy’s POA, quoted in the majority opinion, authorized Kenneth to

agree to arbitrate the Estate’s claims. I strongly dissented in Kindred Nursing

Centers Ltd. Partnership v. Wellner, 533 S.W.3d 189 (Ky. 2017), and continue to

believe that the 4-3 majority wrongly decided that case. However, even under

Wellner nothing prevents a finding that the Article IV authorization to submit




                                         28
“a claim” to arbitration granted Kenneth the power to sign the Arbitration

Agreement.

      In Wellner, the agent was authorized to pursue any existing or future

claim on behalf of the principal, including through litigation, and also to

execute contracts relating to the principal’s “real and personal property.” The

power of attorney document did not contain any specific reference to

arbitration, but the long-term care facility insisted that the power of attorney,

especially the power to contract, included the authority to enter into an

arbitration agreement for any dispute that might arise in the future. Focusing

on the precise language of the instrument, the majority held:

             At this point it is worth recalling that the “act” of Wellner’s
      agent which required authorizing language from the POA
      document was not the enforcement, through legal proceedings or
      otherwise, of something then due or to become due to Joe Wellner;
      nor was it the making of a contract or instrument pertaining to any
      of Joe Wellner’s property. The “act” that required authorization
      was signing an agreement which makes no reference at all to Joe’s
      property and instead pertains exclusively to his constitutional
      rights [to a jury trial].

             ....

      Kindred’s pre-dispute arbitration contract did not relate to any
      property rights of Joe Wellner. It did not buy, sell, give, trade,
      alter, repair, destroy, divide, or otherwise affect or dispose of in any
      way any of Joe Wellner’s personal property. By executing
      Kindred’s pre-dispute arbitration agreement, Beverly did not
      “make, execute and deliver deeds, releases, conveyances and
      contracts of [any] nature in relation to [Joe’s] property.” The only
      “thing” of Joe Wellner’s affected by the pre-dispute arbitration
      agreement was his constitutional rights, which no one contends to
      be his real or personal property.




                                        29
Id. at 192, 194. By contrast, the power of attorney document before us

pertains specifically to authority to submit to arbitration “a claim” on behalf of

the principal. It is not a general power to contract clause with limiting

language on which a distinction can be drawn between contracts respecting

real and personal property rights vis-a-vis contracts regarding constitutional

rights, the foundation on which Wellner is built. Instead, Article IV, Section E

of Tommy’s POA expressly authorizes Kenneth to “submit to arbitration, settle

and propose or accept a compromise with respect to a claim or litigation.” This

section empowers Kenneth to agree to arbitrate any claim, whatever it pertains

to and whenever it may arise, and thus provides an independent basis for

concluding the Arbitration Agreement is enforceable.

      Minton, C.J.; and VanMeter, J., join.




COUNSEL FOR APPELLANTS/CROSS-APPELLEES:

John David Dyche
Leigh Vandiver Graves


COUNSEL FOR APPELLEE/CROSS-APPELLANT:

Vanessa B. Cantley
Patrick E. Markey




                                        30